DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 6, 10, 13, 15, and 19, it is unclear if the eligibility rules are referring to parent or child protocols or both.
Regarding claim 2, it is unclear if eligibility time and patient eligibility are referring to parent or child protocols or both.
Independent claims 1, 10, and 19 are rejected under USC 112, thus respective dependent claims 2-9, 11-18, and 20 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2019/0224434 A1) in view of Bravi (US 2015/0213221 A1).
Regarding claims 1, 10, and 19, Silver discloses a computer-implemented system for determining patient eligibility and compliance with a medical protocol the system (eg. Abstract) comprising: a medical protocol library containing information relating to a plurality of medical protocols (eg. Para. 165), the information including eligibility rules and compliance rules for the plurality of medical protocols (eg. Para. 165), the plurality of medical protocols including at least one parent protocol (eg. Para. 149), a sensor and medical device interface configured to receive patient data from one or more sensors and/or one or more medical devices (eg. Abstract, Para. 5), a protocol eligibility module configured to alert a medical practitioner to initiate the parent protocol for the patient (eg. Para. 101, 123, 144, alert to attempt intubation). 
Silver does not disclose at least one child protocol, wherein the eligibility rules of the child protocol are dependent upon the parent protocol; a protocol compliance module configured to determine, after the patient begins the parent protocol, a dynamic concordance rate of the at least one patient for the parent protocol as a function of the received patient data and the compliance rules, wherein the dynamic concordance rate defines the rate at which the patient data is consistent with the compliance rules of the parent protocol over a period of time, wherein the protocol eligibility module is further configured to determine patient eligibility for a child protocol as a function of the dynamic concordance rate of the at least one parent protocol, the user interface being further configured to alert a medical practitioner that the patient is eligible for the child protocol as a function of the dynamic concordance rate of the parent protocol for the patient.
Bravi teaches a system and method for management of extubation (child protocol of intubation) with eligibility dependent on physiological parameters of an intubated patient (eg. Fig. 2, Para. 24-30) with a dynamic concordance rate (eg. Para. 23 and 37-39, continuous variability over time measures), determine the eligibility for a child protocol as a function of the dynamic concordance rate of the parent protocol for the patient (eg. Para. 40-52), and then alerting the practitioner that the patient is eligible for the child protocol (eg. Para. 2, generate a report for the doctor whether a patient will likely succeed or fail extubation, Para. 49-52).
It would have been obvious to one of ordinary skill to have combined the intubation system of Silver with the extubation eligibility system and method as taught by Bravi to allow for better predictability for extubating a patient with a lower fail rate as well as expediting the extubation when risks are low to reduce the cost of care (eg. Bravi, Para. 7).
Regarding claim 2, the combined invention of Silver and Bravi discloses a quality reporting module configured to determine an eligibility time, wherein the eligibility time is the amount of time elapsed from when the at least one patient is eligible for the medical protocols to the time the at least one patient is entered into the medical protocol, wherein the user interface is further configured to display the eligibility time for the at least one patient (eg. Bravi, Para. 71, Fig. 7, quality module 200).
Regarding claim 4, the combined invention of Silver and Bravi discloses the eligibility rules for the child protocol include the dynamic concordance rate for the parent protocol (eg. Bravi, Para. 40-52).
Regarding claim 5, the combined invention of Silver and Bravi discloses the protocol eligibility module is configured to determine patient eligibility as a function of a patient electronic medical record (eg. Bravi, Para. 24-31).
Regarding claims 6 and 16, the combined invention of Silver and Bravi the user interface is configured to display, in response to a user selection of a selected patient, all of the received patient data relating to the eligibility rules and/or the compliance rules of a corresponding protocol that the selected patient is on (eg. Bravi, Para. 24-31).
Regarding claim 7, the combined invention of Silver and Bravi discloses non-compliant portions of the received data are visually distinguishable from compliant portions of the data (eg. Bravi, Para. 49-52, Fig. 3, report of whether the patient has high risk or success chance aka is compliant or not).
Regarding claim 8, the combined invention of Silver and Bravi discloses the patient eligibility is determined as a function of meeting a plurality of conditions and/or patient variables (eg. Bravi, Para. 22-34).
Regarding claim 9 and 18, the combined invention of Silver and Bravi discloses the medical protocol is an extubation readiness trial protocol. (eg. Bravi, abstract).
Regarding claim 11, the combined invention of Silver and Bravi discloses entering the patient into the medical protocol after indicating that the patient is eligible for the protocol (eg. Bravi, Para. 24-31).
Regarding claim 12 and 20, the combined invention of Silver and Bravi discloses displaying, on a user interface, a plurality of patients that are eligible for the protocol and/or currently enrolled in the protocol; tracking a time since the patient became eligible for the protocol and/or a time since the patient is enrolled in the protocol; tracking a dynamic concordance rate of the medical protocol; displaying, on the user interface, the time since the patient became eligible for the protocol, time since the patient is enrolled in the protocol, and the dynamic concordance rate of the medical protocol (eg. Bravi, Para. 35-52, multiple patients in ICU intubated, 71).
Regarding claim 13, the combined invention of Silver and Bravi discloses displaying, in response to a user selection of a given protocol, the received patient data that relates to the eligibility rules and/or the compliance rules for the selected protocol (eg. Bravi, Para. 73).
Regarding claim 17, the combined invention of Silver and Bravi discloses displaying the indication that the patient is eligible for the protocol (eg. Bravi Para. 2, generate a report for the doctor whether a patient will likely succeed or fail extubation, Para. 49-52).

Claims 3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2019/0224434 A1) in view of Bravi (US 2015/0213221 A1), further in view of Swamy (US 2015/0157275 A1).
Regarding claim 3 and 14, the combined invention of Silver and Bravi discloses the invention of claim 1, but does not disclose protocol eligibility module is configured to determine patient eligibility as a function of a hidden state variable. 
Swamy teaches determining early detection of respiratory distress for a patient needed to be in the ICU and intubated (eg. Para. 12, 46, 68, 70, 78, 82).
It would have been obvious to have modified the models used the invention of Silver and Bravi with hidden state variable models such as Markov or Viterbi algorithms as taught by Swamy to determine respiratory distress earlier and reduce false alarm fatigue (eg. Swamy, Para. 9).
Regarding claim 15, the combined invention of Silver, Bravi, and Swamy discloses the eligibility rules and/or the compliance rules for the selected protocol include a hidden state variable risk (eg. Swamy, Para. 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792